Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Tucker Reg. No.: 61,550 on 02/10/2022.
The application has been amended as follows: 
21. (Currently Amended) One or more non-transitory computer storage media storing computer executable instructions which when executed on a client terminal in a virtual desktop infrastructure environment that also includes a virtual appliance and a server implement a reverse authentication client that is configured to implement a method for performing reverse authentication, the method comprising: 
receiving, by the reverse authentication client that is executing on the client terminal, user input while the client terminal is not logged in or is locked; 
in response to receiving the user input and while the client terminal is not logged in or is locked, redirecting, by the reverse authentication client that is executing on the client terminal, an authentication device that is connected to the client terminal to the virtual appliance; 
in conjunction with redirecting the authentication device to the virtual appliance and while the client terminal is not logged in or is locked, sending, by the reverse authentication client that is executing on the client terminal, user input credentials which include the user input to a reverse authentication server executing on the virtual appliance to thereby enable authentication to be performed on the virtual appliance; 

in response to receiving the authentication results from the reverse authentication server executing on the virtual appliance, logging in or unlocking, by the reverse authentication client that is executing on the client terminal, the client terminal; 
in response to receiving the authentication results from the reverse authentication server executing on the virtual appliance, ceasing, by the reverse authentication client that is executing on the client terminal, the redirection of the authentication device to the virtual appliance; 
employing, by the reverse authentication client that is executing on the client terminal, the authentication results received from the reverse authentication server executing on the virtual appliance to establish a remote session on the server; and 
redirecting, by the reverse authentication client that is executing on the client terminal, the authentication device to the server to enable the authentication device to be accessed within the remote session.
22. (Currently amended) The non-transitory computer storage media of claim 21, wherein the authentication device comprises a smart card.

23. (Currently amended) The non-transitory computer storage media of claim 22, wherein the user input comprises a PIN.

24. (Currently amended) The non-transitory computer storage media of claim 23, wherein the user input credentials comprise a domain name, a username and the PIN.

25. (Currently amended) The non-transitory computer storage media of claim 21, wherein the authentication results include a ticket granting ticket, and wherein employing the authentication results to 

26. (Currently amended) The non-transitory computer storage media of claim 21, wherein the authentication device comprises a smart card and the authentication results include one of more of: 
a Kerberos ticket; 
an NTLM hash; 
a username; a PIN; or 
a container name and reader name of the smart card.

27. (Currently amended) The non-transitory computer storage media of claim 21, wherein the authentication device is a biometric reader.



Allowable Subject Matter
Claims 1-3, 6, 8-9 and 21-33 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Hochmuth et al. US Pub. No.: 2011/0315763 A1 (hereinafter "Hochmuth”), in view of Innes US Pub. No.: 2018/0007059 (hereinafter “Innes”) does not disclose, with respect to independent claims 1, 9 and 10, “in response to receiving the authentication results from the reverse authentication server executing on the virtual appliance, ceasing by the reverse authentication client that is executing on the client terminal, the redirection of the authentication device to the virtual appliance, employing, by the reverse authentication client that is executing on the client terminal, the authentication results received from the reverse authentication server executing on the virtual appliance to establish a remote session on the server, and redirecting, by the reverse authentication client that is executing on the client terminal, the authentication device to the server to enable the authentication device to be accessed within the remote session”  Accordingly, claims 1-3, 6, 8-9 and21-33 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                
    
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433